BARNARD, P. J.
The respondent has moved to dismiss this appeal on the ground that no application wa¡s filed by the appellant setting forth the grounds of the appeal, the points relied upon and designating what portions of the reporter’s notes it was necessary to have transcribed in order to fairly present the points relied upon, as provided for in section 7 of rule II of the Rules for the Supreme Court and District Courts of Appeal.
No reporter’s transcript has been filed.. It appears from the clerk’s transcript that judgment was pronounced on July 1, 1938, and written notice of appeal was filed on July 2, 1938. The record before us contains no application for a reporter’s transcript or statement of the grounds of *122appeal or points relied upon. It is well settled that under these circumstances the appellate court is without jurisdiction to consider the appeal, and that a motion to dismiss should be granted. (People v. Lewis, 219 Cal. 410 [27 Pac. (2d) 73]; People v. Foster, 132 Cal. App. 636 [23 Pac. (2d) 305]; People v. Martin, 127 Cal. App. 93 [15 Pac. (2d) 202] ; People v. Riga, 104 Cal. App. 477 [285 Pac. 1069]; People v. Davis, 103 Cal. App. 318 [284 Pac. 516].)
The appeal is dismissed.
Marks, J., and Thompson, J., pro tem., concurred.